                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                        *

v.                                              * Criminal No. GLR 20-350

ANDRE DAVIS                                     *

                               *   *     *
                MOTION TO SET CONDITIONS OF RELEASE

        Comes now the defendant, Andre Davis, by and through undersigned counsel, and

requests this Court set conditions of release. In support of this request, Mr. Davis states:

        1.    Mr. Davis and co-defendants are charged in an Indictment with

Racketeering Conspiracy in violation of 18 U.S.C. §1962(d). On October 26, 2020, Mr.

Davis attended his initial appearance and was arraigned on the charges. He consented to

detention at that time.

        2.      Mr. Davis is currently housed at Howard County Detention Center and was

so detained at his initial appearance due to a pending charge in Baltimore City. Mr. Davis is

represented by the Office of the Public Defender on that matter. He expects to have a bond

review in state court within the next two weeks.

        3.      Mr. Davis intends to produce evidence that conditions of release can be set

in this case including a third-party custodian and electronic monitoring. Mr. Davis also has

health issues that are known risk factors for more severe consequences if he contracts

COVID-19.

        WHEREFORE, Mr. Davis requests that conditions of release be set in this matter.
    Respectfully submitted,

    Teresa Whalen
    _____________________________
    Teresa Whalen, Esquire
    Federal Bar No.: 25245
    801 Wayne Avenue, Suite 400
    Silver Spring, Maryland 20910
    (301) 588-1980; (301) 728-2905




2
